788 N.W.2d 672 (2010)
MILLER APPLE LIMITED PARTNERSHIP, Plaintiff-Appellant,
v.
EMMET COUNTY, Emmet County Board of Commissioners, and Emmet County Planning Commission, Defendants-Appellees, and
RLG Bear Creek, LLC, GCG Bear Creek, LLC, and RG Properties, Inc., Intervening Defendants-Appellees.
Docket No. 140803. COA No. 286730.
Supreme Court of Michigan.
October 6, 2010.


*673 Order
On order of the Court, the application for leave to appeal the February 9, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.